                         UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF TEXAS
                                AUSTIN DIVISION
    UNITED STATES OF AMERICA,                      §
            Plaintiff                              §
                                                   §
    v.                                             §        Case No. 1:18-CR-00410-RP-5
                                                   §
    JESSEFER CORIA (5),
                                                   §
            Defendant
                                                   §

         ORDER GRANTING MOTION TO MODIFY CONDITIONS OF RELEASE

   Before the Court is Defendant Jessefer Coria’s Unopposed Motion for Modification of

Conditions of Release, filed on April 3, 2020 (Dkt. No. 510). The District Court referred the

Motion to the undersigned Magistrate Judge for resolution on April 6, 2020 (Dkt. No. 511).

   In the Order Setting Conditions of Release (Dkt. No. 502), Defendant’s personal association,

residence, and travel was restricted to Travis County, Texas, and surrounding counties. Defendant

now moves to modify the conditions of release so that he may move back to the residence in

California where he lived before his arrest. The Government does not oppose Defendant’s Motion.

   Defendant’s motion is GRANTED. IT IS HEREBY ORDERED that Paragraph 7(f) of

Defendant’s Additional Conditions of Release (Dkt. No. 502) is AMENDED as follows:

              The defendant must abide by the following restrictions on personal
              association, residence, or travel: Defendant is permitted to travel to
              and reside at 202 N. Yale Ave, Fullerton, California, with his sister,
              Jessly Yanisa Coria-Solis. Defendant may not travel outside Orange
              County, California, and its contiguous counties without permission
              from Pretrial Services. Travel is permitted to the Western District of
              Texas for attorney meetings and court purposes only. Defendant
              shall not travel to Mexico.

   SIGNED on April 6, 2020.


                                                 SUSAN HIGHTOWER
                                                 UNITED STATES MAGISTRATE JUDGE
